Case 1:19-cr-00384-RM Document 12-1 Filed 08/22/19 USDC Colorado Page 1 of 2




 DEFENDANT:       Wesley David Gilreath

 YOB: 1990        AGE 29

 COMPLAINT        ___X___ Yes       _______ No
 FILED?
                  If Yes, MAGISTRATE CASE NUMBER
                  1:19-mj-00179-NRN

HAS DEFENDANT BEEN ARRESTED ON COMPLAINT? ___X___ Yes                    ______ No
  If No, a new warrant is required


 OFFENSE(S):      Counts 1 and 2:
                  18 U.S.C. § 2252A(a)(5)(B) and (b)(2) (Possession of Child
                  Pornography)


 LOCATION OF      Boulder County, Colorado
 OFFENSE:

 PENALTY:         Counts 1 and 2: NMT 10 years imprisonment for first offense, NMT
                  $250,000 fine or both, supervised release of NLT 5 years, NMT life,
                  $100 Special Assessment Fee; however, if defendant has a prior
                  conviction under Chapters 110, 71, 109A, 117 of the United States
                  Code, or under section 920 of title 10 (article 120 of the Uniform
                  Code of Military Justice), or under the laws of any State relating to
                  aggravated sexual abuse, sexual abuse, or abusive sexual conduct
                  involving a minor or ward, or the production, possession, receipt,
                  mailing, sale, distribution, shipment or transportation of child
                  pornography, NLT 10 years, NMT 20 years imprisonment, NMT
                  $250,000 fine or both, supervised release of NLT 5 years, NMT life,
                  $100 Special Assessment Fee. For offenses under Chapters 77,
                  109A, 110, 117 committed on or after May 29, 2015, $5,000
                  Special Assessment if the defendant is a non-indigent person. For
                  offenses committed on or after December 7, 2018, a Special
                  Assessment of no more than $17,000 if convicted of 18 U.S.C.
                  Section 2252A(a)(5).

                  Forfeiture Allegation

 AGENT:           SA Justin Stern
                  FBI

 AUTHORIZED       Julia Martinez
 BY:              Assistant U.S. Attorney

                                          1
Case 1:19-cr-00384-RM Document 12-1 Filed 08/22/19 USDC Colorado Page 2 of 2




ESTIMATED TIME OF TRIAL:

    X   five days or less      ____ over five days      ____ other

THE GOVERNMENT

X        will seek detention in this case based on 18 U.S.C. § 3142(f)(1)

______ will not seek detention

The statutory presumption of detention is not applicable to this defendant.

OCDETF CASE:                Yes X No




                                              2
